DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.

Response to Arguments
Applicant's arguments filed November 30, 2022 have been fully considered but they are not persuasive.
Regarding Applicants’ assertion-Applicant respectfully disagrees. As noted above, the term “link” in claim 1, currently on file, refers to a link between a first aerial network node and a second aerial network node. In contrast, Sakhnini refers to beams providing geographic coverage to terrestrial UEs. As mentioned above, a link between aerial network nodes, both in plain meaning and within the context of the specification as a whole, refers to backhaul links connecting the network nodes, e.g. satellites, rather than any downlink transmissions toward end-devices using the resulting network. Thus, in broadest reasonable interpretation, the term “link” cannot be extended to cover the beams providing UE coverage as taught in Sakhnini. For at least this reason, Applicant submits that Sakhnini does not disclose or suggest the impugned subject-matter of claims 1 and 12- Sainee, as detailed in the Office Action dated October 6, 2022, teaches an IoT device onboard a satellite (Section 0066).  Sakhnini, as detailed in the Office Action dated October 6, 2022, teaches a link between a satellite and an IoT device (Figure 1, Section 0060, satellite (125), IoT device (115)).  The combination of Sakhnini and Sainee teaches an inter-satellite link or beams between satellites.  This particular limitation is therefore taught by the combination of Sakhnini and Sainee.
Regarding Applicants’ assertion- More particularly, the combined teaching does not render obvious the claimed subject-matter of determining that a geographic location of at least a portion of an ISL intersects a constraint region on a surface of the Earth, and setting, in response to the determination, at least one link attribute of the link (including an ISL attribute) to match at least one attribute associated with the constraint region. The mere mention of an ISL as in Watson is not the same, and does not render obvious, the idea of adapting such ISLs to include features similar to those of the satellite-to-ground “beams” of Sakhnini (even if, arguendo, those features did map to the features of the asserted claims, as alleged)-  Examiner respectfully disagrees, the combination of Sakhnini, which teaches as detailed in the Office Action dated October 6, 2022, determining that a geographic location of at least a portion of an link intersects a constraint region on a surface of the Earth, and setting, in response to the determination, at least one link attribute of the link to match at least one attribute associated with the constraint region, Sainee, which teaches a second satellite as set forth above, and Watson, which teaches as detailed in the Office Action dated October 6, 2022, teaches the at least one attribute including an inter-satellite link (ISL) attribute (Col. 2 lines 62 – 66, the ISLs are altered based on the satellite coverage thus rendering a scenario wherein a change in satellite coverage prompts an alteration in the ISLs).  The combination of Sakhnini, Sainee, and Watson teaches determining that a geographic location of at least a portion of an ISL intersects a constraint region on a surface of the Earth, and setting, in response to the determination, at least one link attribute of the link (including an ISL attribute) to match at least one attribute associated with the constraint region.
Regarding Applicants’ assertion-Claims 1 and 12 refer to attributes of a link. Routing can be performed within the satellite-to-satellite network based on such attributes, so that any one of a significant number of multi-hop paths between satellites can be chosen for a communication. Satellite-to-ground links, on the other hand, as in Sakhnini, are not subject to this same freedom of selection because it is required that a certain satellite-to-ground link is selected in order to provide coverage to a target end device. -Section 0048 of Sakhnini teaches beam handover enables the routing of data or information from a first beam to a second beam, so while the beams provide coverage said beams can also be used for routing.
Regarding Applicants’ assertion-Regarding claims 21 and 24, the Examiner alleged that Sections 0009 and 0048 of Sakhnini teaches the subject-matter of these claims. Applicant respectfully disagrees. Beam handover is a network access function and is not a routing computation. A UE decides which beam to use based on access requirements, and this is a local decision. Packet routing decisions are performed separately from access decisions-Examiner respectfully disagrees for the same reasons set forth in the Office Action dated October 6, 2022.  Section 0009 of Sakhnini teaches the behavior change information, which is the link attribute information is sent to the UE.  Section 0048 of Sakhnini teaches the UE conducts processes, which are computations, to adjust the beam handover parameters thus enabling data to be routed or handed over from one beam to another thus said processes or computations are related to routing.
Sakhnini teaches a method of setting an attribute of a link between a first satellite and a node of a network, the method comprising: determining, by one of the first satellite and the node, that a geographic location of at least a portion of the link in relation to the first satellite intersects a constraint region on a surface of the earth (Sections 0006, 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the UE which is the node can be an IoT device (Section 0060)); setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the first satellite and the node, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region (Section 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the beams are adjusted or set in order to adjust the geographic coverage of the satellite that is appropriate for the determined geographic location that said satellite is encroaching, satellite attitude and transmit power of the satellite beams are other link attributes that can be changed based on the encroached geographic location (Section 0006)), the at least one link attribute being a descriptive attribute for use in traffic engineering or routing (Section 0048, satellite beam handover enables the handing over or routing of data from one beam to another beam).  Sainee, which also teaches an IoT device, teaches an IoT device onboard a satellite, which is an aerial node (Section 0066).  The combination of Sakhnini and Saniee teaches determining, by one of the first satellite and the second satellite, that a geographic location of at least a portion of the link in relation to the first satellite intersects a constraint region on a surface of the earth; setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the first satellite and the second satellite, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region, the at least one link attribute being a descriptive attribute for use in traffic engineering or routing.  Watson, which also teaches a satellite system, teaches the at least one attribute including an inter-satellite link (ISL) attribute (Col. 2 lines 62 – 66, the ISLs are altered based on the satellite coverage thus rendering a scenario wherein a change in satellite coverage prompts an alteration in the ISLs).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 12, 16, 21, 22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) and in further view of Watson (US 6,553,226)
Regarding Claim 1, Sakhnini teaches a method of setting an attribute of a link between a first satellite and a node of a network, the method comprising: determining, by one of the first satellite and the node, that a geographic location of at least a portion of the link in relation to the first satellite intersects a constraint region on a surface of the earth (Sections 0006, 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the UE which is the node can be an IoT device (Section 0060)); setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the first satellite and the node, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region (Section 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the beams are adjusted or set in order to adjust the geographic coverage of the satellite that is appropriate for the determined geographic location that said satellite is encroaching, satellite attitude and transmit power of the satellite beams are other link attributes that can be changed based on the encroached geographic location (Section 0006)), the at least one link attribute being a descriptive attribute for use in traffic engineering or routing (Section 0048, satellite beam handover enables the handing over or routing of data from one beam to another beam).
Sakhnini does not teach determining, by one of the first satellite and the second satellite, that a geographic location of at least a portion of the link in relation to the first satellite intersects a constraint region on a surface of the earth; setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the first satellite and the second satellite, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region, the link being an inter-satellite link; and the at least one attribute including an inter-satellite link (ISL) attribute.
Sainee, which also teaches an IoT device, teaches an IoT device onboard a satellite (Section 0066).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sakhnini with the above features of Sainee for the purpose of cost effectively storing data and simplifying analytics and computations as taught by Sainee.  The combination of Sakhnini and Saniee teaches determining, by one of the first satellite and the second satellite, that a geographic location of at least a portion of the link in relation to the first satellite intersects a constraint region on a surface of the earth; setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the first satellite and the second satellite, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region, the at least one link attribute being a descriptive attribute for use in traffic engineering or routing.
Watson, which also teaches a satellite system, teaches the link being an inter-satellite link (Col. 2 lines 62 – 66, ISL), the at least one attribute including an inter-satellite link (ISL) attribute (Col. 2 lines 62 – 66, the ISLs are altered based on the satellite coverage thus rendering a scenario wherein a change in satellite coverage prompts an alteration in the ISLs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Sakhnini combination with the above features of Watson so that the available resources of the satellite system are efficiently used to adequately service communication load as taught by Watson.
Regarding Claim 12, Sakhnini teaches a satellite comprising: at least one network interface (Section 0044, 0045, the satellite communicates in an non-terrestrial network (NTN) thus said satellite will have a network interface); at least one processor; a non-transitory computer readable memory for storing instructions which when executed by the at least one processor configure the satellite to: determine that a geographic location of at least a portion of a link between the satellite and a node, in relation to the satellite intersects a constraint region on a surface of the earth (Sections 0006, 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the UE which is the node can be an IoT device (Section 0060), typical satellites comprise some kind of processor that runs code stored in memory); in response to the determination that the geographic location of at least the portion of the link intersects the constraint region, set at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region (Section 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the beams are adjusted or set in order to adjust the geographic coverage of the satellite that is appropriate for the determined geographic location that said satellite is encroaching, satellite attitude and transmit power of the satellite beams are other link attributes that can be changed based on the encroached geographic location (Section 0006)), the at least one link attribute being a descriptive attribute for use in traffic engineering or routing (Section 0048, satellite beam handover enables the handing over or routing of data from one beam to another beam).
Sakhnini does not teach another satellite, the link being an inter-satellite link, and the at least one attribute including an inter-satellite link (ISL) attribute.
Sainee, which also teaches an IoT device, teaches an IoT device onboard a satellite (Section 0066).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sakhnini with the above features of Sainee for the purpose of cost effectively storing data and simplifying analytics and computations as taught by Sainee.
Watson, which also teaches a satellite system, teaches the link being an inter-satellite link (Col. 2 lines 62 – 66, ISL), the at least one attribute including an inter-satellite link (ISL) attribute (Col. 2 lines 62 – 66, the ISLs are altered based on the satellite coverage thus rendering a scenario wherein a change in satellite coverage prompts an alteration in the ISLs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Sakhnini combination with the above features of Watson so that the available resources of the satellite system are efficiently used to adequately service communication load as taught by Watson.
Regarding Claims 7, 16, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini further teaches wherein the at least one link attribute includes a general operational attribute (Section 0006, satellite attitude is the operational attribute).
Regarding Claims 21, 24, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini further teaches sending, by the one of the first satellite and the node, the plurality of link attributes of the link, including the at least one link attribute that matches the at least one attribute of the constraint region, to at least one other network node of the network for performing routing computations/wherein the instructions further configure the satellite to send the plurality of link attributes including the at least one link attribute that matches the at least one attribute of the constraint region, to at least one other network node for performing routing computations (Section 0009, the behavior change information, which is the link attribute information is sent to the UE, Section 0048, the UE conducts processes, which are computations, to adjust the beam handover parameters thus enabling data to be routed or handed over from one beam to another thus said processes or computations are related to routing).  Saniee, as set forth above, teaches a second satellite.
Regarding Claims 22, 25, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.   Sakhnini further teaches performing, by one of the first satellite and the node, routing computations using at least the plurality of link attributes of the link, including the at least one link attribute that matches the at least one attribute of the constraint region/network node to perform computations using at least the plurality of link attributes of the link, including the at least one link attribute that matches the at least one attribute of the constraint region (Section 0048, the UE conducts processes, which are computations, to adjust the beam handover parameters thus enabling data to be routed or handed over from one beam to another thus said processes or computations are related to routing).  Saniee, as set forth above, teaches a second satellite.

Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) in view of Watson (US 6,553,226), as applied to Claims 1, 12 set forth above, and further in view of Peichl et al. (US 2009/0224993).
Regarding Claims 3, 14, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini further teaches a region on the surface of the Earth (Section 0122, geographic coverage area is an area on the earth).
The Sakhnini combination does not teach a cartographic region on the surface of the Earth
Peichl, which also teaches regions on earth, teaches a cartographic region on the surface of the earth (Section 0041, cartographic mapping).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sakhnini combination with the above features of Peichl for the purpose of providing all weather reconnaissance as taught by Peichl.
Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) in view of Watson (US 6,553,226), as applied to Claims 1, 12 set forth above, and further in view of Futernik (US 2003/0137930)
Regarding Claims 8, 17, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini does not teach wherein the at least one link attribute includes at least one of: an intermediate system-to-intermediate system (ISIS) attribute and an open shortest path first (OSPF) attribute. 
Futernik, which also teaches a satellite system, teaches wherein the at least one link attribute includes at least one of: an intermediate system-to-intermediate system (ISIS) attribute and an open shortest path first (OSPF) attribute (Section 0017, use of OSPF renders OSPF attributes).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sakhnini combination with the above features of Futernik for the purpose of providing enhanced route efficiency and increase overall network performance as taught by Futernik.

Claims 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) in view of Watson (US 6,553,226), as applied to Claims 1, 12 set forth above, and further in view of Patterson (US 2003/0050008)
Regarding Claims 23, 26. The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  The Sakhnini combination does not teach wherein the constraint region is a one of a polygon, an ellipse or a circle mapped to the surface of the Earth.
Patterson, which also teaches a satellite system, teaches wherein the constraint region is a one of a polygon, an ellipse or a circle mapped to the surface of the Earth (Sections 0005, 0033, earth-fixed cells).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sakhnini combination with the above features of Patterson for the purpose of providing a scalable architecture that provides incremental global broadband services as taught by Patterson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
December 6, 2022